Appeal by defendant from a judgment of the Supreme Court, Queéns County (Rotker, J.), *815rendered November 14,1983, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
On this appeal, defendant contends that his plea should be vacated because it was not knowingly or intelligently entered as the trial court had only informed him of some of the rights he was waiving by pleading guilty. Having failed to either move to withdraw the plea prior to the imposition of sentence in the court of first instance or to move to vacate the judgment pursuant to CPL 440.10, this issue has not been preserved for appellate review (see People v Pellegrino, 60 NY2d 636; People v Mattocks, 100 AD2d 944). Moreover, were we to review this issue in the interest of justice, vacatur would not be warranted because the plea allocution satisfied the basic requirements set forth in People v Harris (61 NY2d 9).
Defendant’s claim with respect to his sentence lacks merit. Lazer, J. P., Thompson, Niehoff and Rubin, JJ., concur.